
	

113 HR 2402 IH: Consumer Financial Protection Commission Act of 2013
U.S. House of Representatives
2013-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2402
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2013
			Mr. Duffy introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To replace the Director of the Bureau of Consumer
		  Financial Protection with a five person Commission.
	
	
		1.Short titleThis Act may be cited as the
			 Consumer Financial Protection
			 Commission Act of 2013.
		2.Establishment of
			 the CommissionSection 1011 of
			 the Consumer Financial Protection Act of 2010 is amended—
			(1)by striking
			 subsections (b), (c), and (d);
			(2)by redesignating
			 subsection (e) as subsection (j); and
			(3)by inserting after
			 subsection (a) the following new subsections:
				
					(b)Establishment of
				the Commission
						(1)In
				generalThere is hereby
				established a commission (hereinafter referred to in this section as the
				Commission) that shall serve as the head of the Bureau.
						(2)Authority to
				prescribe regulationsThe Commission may prescribe such
				regulations and issue such orders in accordance with this title as the
				Commission may determine to be necessary for carrying out this title and all
				other laws within the Commission’s jurisdiction and shall exercise any
				authorities granted under this title and all other laws within the Commission’s
				jurisdiction.
						(c)Composition of
				the Commission
						(1)In
				generalThe Commission shall
				be composed of the Vice Chairman for Supervision of the Federal Reserve System
				and 4 additional members who shall be appointed by the President, by and with
				the advice and consent of the Senate, from among individuals who—
							(A)are citizens of
				the United States;
							(B)have strong
				competencies and experiences related to consumer financial protection;
				and
							(C)should want to protect service members and
				their families who are sacrificing their lives for this country from abusive
				financial practices.
							(2)StaggeringThe
				members of the Commission appointed under paragraph (1) shall serve staggered
				terms, which initially shall be established by the President for terms of 1, 2,
				4, and 5 years, respectively.
						(3)Terms
							(A)In
				generalEach member of the
				Commission appointed under paragraph (1), including the Chair, shall serve for
				a term of 5 years.
							(B)Removal for
				causeThe President may
				remove any member of the Commission appointed under paragraph (1) only for
				inefficiency, neglect of duty, or malfeasance in office.
							(C)VacanciesAny member of the Commission appointed
				under paragraph (1) appointed to fill a vacancy occurring before the expiration
				of the term to which that member’s predecessor was appointed (including the
				Chair) shall be appointed only for the remainder of the term.
							(D)Continuation of
				serviceEach member of the
				Commission appointed under paragraph (1) may continue to serve after the
				expiration of the term of office to which that member was appointed until a
				successor has been appointed by the President and confirmed by the Senate,
				except that a member may not continue to serve more than 1 year after the date
				on which that member’s term would otherwise expire.
							(E)Other employment
				prohibitedNo member of the
				Commission appointed under paragraph (1) shall engage in any other business,
				vocation, or employment.
							(4)Roles and
				responsibilities of commissionersOne member of the Commission
				shall have as their primary responsibility the oversight of the Bureau’s
				activities pertaining to protecting consumers, with a focus on consumers who
				are older, minorities, youth, or veterans, from unfair, deceptive, and abusive
				lending practices. The designated commissioner shall be responsible for—
							(A)ensuring the
				Bureau conducts regular outreach to consumers regarding industry lending
				activities;
							(B)researching and
				reporting to the full Commission, on a regular basis, the impact of new loan
				and credit products and services on consumers; and
							(C)ensuring the Bureau coordinates with
				State-level consumer protection agencies on enforcement measures that protect
				consumers from unfair, deceptive, and abusive lending practices.
							(d)AffiliationWith
				respect to members appointed pursuant to subsection (c)(1), not more than 2
				shall be members of any one political party.
					(e)Chair of the
				Commission
						(1)AppointmentThe Chair of the Commission shall be
				appointed by the President from among the members of the Commission appointed
				under paragraph (1).
						(2)AuthorityThe Chair shall be the principal executive
				officer of the Bureau, and shall exercise all of the executive and
				administrative functions of the Bureau, including with respect to—
							(A)the appointment and supervision of
				personnel employed under the Bureau (other than personnel employed regularly
				and full time in the immediate offices of members of the Commission other than
				the Chair);
							(B)the distribution of business among
				personnel appointed and supervised by the Chair and among administrative units
				of the Bureau; and
							(C)the use and
				expenditure of funds.
							(3)LimitationIn
				carrying out any of the Chair’s functions under the provisions of this
				subsection the Chair shall be governed by general policies of the Commission
				and by such regulatory decisions, findings, and determinations as the
				Commission may by law be authorized to make.
						(4)Requests or
				estimates related to appropriationsRequests or estimates for
				regular, supplemental, or deficiency appropriations on behalf of the Commission
				may not be submitted by the Chair without the prior approval of the
				Commission.
						(f)No impairment by
				reason of vacanciesNo
				vacancy in the members of the Commission shall impair the right of the
				remaining members of the Commission to exercise all the powers of the
				Commission. Three members of the Commission shall constitute a quorum for the
				transaction of business, except that if there are only 3 members serving on the
				Commission because of vacancies in the Commission, 2 members of the Commission
				shall constitute a quorum for the transaction of business. If there are only 2
				members serving on the Commission because of vacancies in the Commission, 2
				members shall constitute a quorum for the 6-month period beginning on the date
				of the vacancy which caused the number of Commission members to decline to
				2.
					(g)SealThe
				Commission shall have an official seal.
					(h)Compensation
						(1)ChairThe
				Chair shall receive compensation at the rate prescribed for level I of the
				Executive Schedule under section 5313 of title 5, United States Code.
						(2)Other members of
				the CommissionThe 3 other members of the Commission appointed
				under subsection (c)(1) shall each receive compensation at the rate prescribed
				for level II of the Executive Schedule under section 5314 of title 5, United
				States Code.
						(i)Initial quorum
				establishedDuring any time period prior to the confirmation of
				at least two members of the Commission, one member of the Commission shall
				constitute a quorum for the transaction of business. Following the confirmation
				of at least 2 additional commissioners, the quorum requirements of subsection
				(f) shall
				apply.
					.
			3.Conforming
			 amendments
			(a)Consumer
			 Financial Protection Act of 2010
				(1)In
			 generalThe Consumer
			 Financial Protection Act of 2010 is amended—
					(A)in section 1002,
			 by striking paragraph (10);
					(B)in section
			 1012(c)(4), by striking Director each place such term appears
			 and inserting Commission of the Bureau;
					(C)in section
			 1013(c)(3)—
						(i)by
			 striking Assistant Director of the Bureau for and inserting
			 Head of the Office of; and
						(ii)in
			 subparagraph (B), by striking Assistant Director and inserting
			 Head of the Office;
						(D)in section
			 1013(g)(2)—
						(i)by
			 striking Assistant
			 director and inserting Head of the Office;
			 and
						(ii)by
			 striking an assistant director and inserting a Head of
			 the Office of Financial Protection for Older Americans;
						(E)in section
			 1016(a), by striking Director of the Bureau and inserting
			 Chair of the Commission;
					(F)in section
			 1017(c)(1), by striking Director and other employees and
			 inserting members of the Commission and other employees;
					(G)in section
			 1027(l)(1), by striking Director and the; and
					(H)in section
			 1066(a), by striking Director of the Bureau is and inserting
			 first member of the Commission is.
					(2)Global
			 amendmentsThe Consumer Financial Protection Act of 2010 is
			 amended—
					(A)by striking
			 Director of the each place such term appears, other than
			 in—
						(i)subparagraphs (A)
			 and (E) of section 1017(4);
						(ii)section
			 1043;
						(iii)section
			 1061(b)(3);
						(iv)section
			 1062;
						(v)section
			 1063(f);
						(vi)subparagraphs (E)
			 and (G) of section 1064(i)(2); and
						(vii)section 1065(a);
			 and
						(B)by striking Director each
			 place such term appears and inserting Bureau, other than
			 in—
						(i)section
			 1063(f)(2); and
						(ii)section
			 1065(a).
						(b)Dodd-Frank Wall
			 Street Reform and Consumer Protection ActThe Dodd-Frank Wall Street Reform and
			 Consumer Protection Act is amended—
				(1)in section
			 111(b)(1)(D), by striking Director and inserting Chair of
			 the Commission; and
				(2)in section 1447,
			 by striking Director of the Bureau each place such term appears
			 and inserting Bureau.
				(c)Electronic Fund
			 Transfer ActSection
			 921(a)(4)(C) of the Electronic Fund Transfer Act, as added by section
			 1075(a)(2) of the Consumer Financial Protection Act of 2010, is amended by
			 striking Director of the Bureau of Consumer Financial Protection
			 and inserting Bureau of Consumer Financial Protection.
			(d)Expedited Funds
			 Availability ActThe
			 Expedited Funds Availability Act, as amended by section 1086 of the Consumer
			 Financial Protection Act of 2010, is amended by striking Director of the
			 Bureau each place such term appears and inserting
			 Bureau.
			(e)Federal Deposit
			 Insurance ActSection 2 of
			 the Federal Deposit Insurance Act, as amended by section 336(a) of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act, is amended by
			 striking Director of the Consumer Financial Protection Bureau
			 each place such term appears and inserting Chair of the Commission of
			 the Bureau of Consumer Financial Protection.
			(f)Federal
			 Financial Institutions Examination Council Act of 1978Section 1004(a)(4) of the Federal Financial
			 Institutions Examination Council Act of 1978 (12 U.S.C. 3303(a)(4)), as amended
			 by section 1091 of the Consumer Financial Protection Act of 2010, is amended by
			 striking Director of the Consumer Financial Protection Bureau
			 and inserting Chair of the Commission of the Bureau of Consumer
			 Financial Protection.
			(g)Financial
			 Literacy and Education Improvement ActSection 513 of the Financial Literacy and
			 Education Improvement Act, as amended by section 1013(d) of the Consumer
			 Financial Protection Act of 2010, is amended by striking
			 Director each place such term appears and inserting Chair
			 of the Commission.
			(h)Home Mortgage
			 Disclosure Act of 1975Section 307 of the Home Mortgage Disclosure
			 Act of 1975, as amended by section 1094(6) of the Consumer Financial Protection
			 Act of 2010, is amended by striking Director of the Bureau of Consumer
			 Financial Protection each place such term appears and inserting
			 Bureau of Consumer Financial Protection.
			(i)Interstate Land
			 Sales Full Disclosure ActThe
			 Interstate Land Sales Full Disclosure Act, as amended by section 1098A of the
			 Consumer Financial Protection Act of 2010, is amended—
				(1)by amending
			 section 1402(1) to read as follows:
					
						(1)Chair means the Chair of the
				Commission of the Bureau of Consumer Financial
				Protection;
						;
				(2)in section
			 1416(a), by striking Director of the Bureau of Consumer Financial
			 Protection and inserting Chair; and
				(3)by striking “Director” each place such term
			 appears and inserting “Bureau”.
				(j)Real Estate
			 Settlement Procedures Act of 1974Section 5 of the Real Estate Settlement
			 Procedures Act of 1974, as amended by section 1450 of the Dodd-Frank Wall
			 Street Reform and Consumer Protection Act, is amended—
				(1)by striking
			 The Director of the Bureau of Consumer Financial Protection (hereafter
			 in this section referred to as the Director) and
			 inserting The Bureau of Consumer Financial Protection;
			 and
				(2)by striking
			 Director each place such term appears and inserting
			 Bureau.
				(k)S.A.F.E.
			 Mortgage Licensing Act of 2008The S.A.F.E. Mortgage Licensing Act of
			 2008, as amended by section 1100 of the Consumer Financial Protection Act of
			 2010, is amended—
				(1)by striking
			 Director each place such term appears in headings and text and
			 inserting Bureau; and
				(2)in section 1503,
			 by striking paragraph (10).
				(l)Title 44, United
			 States CodeSection 3513(c)
			 of title 44, United States Code, as amended by section 1100D(b) of the Consumer
			 Financial Protection Act of 2010, is amended by striking Director of the
			 Bureau and inserting Bureau.
			
